COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              RICARDO ESTEBAN ASTUDILLO
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 0106-14-4                                             PER CURIAM
                                                                                      JULY 15, 2014
              FAIRFAX COUNTY DEPARTMENT
               OF FAMILY SERVICES


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                               Michael F. Devine, Judge

                               (Chanel M. Jackson; Lavonda N. Graham-Williams, on brief), for
                               appellant.

                               (David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                               County Attorney; Donna R. Banks, Assistant County Attorney;
                               Darlene R. Langley, Guardian ad litem for the infant child;
                               Langley & Langley, PC, on brief), for appellee.


                     Ricardo Esteban Astudillo appeals the trial court’s order terminating his parental rights to

              his child pursuant to Code § 16.1-283(B)(1), 16.1-283(B)(2)(a), 16.1-283(B)(2)(c), 16.1-283(C)(2),

              and 16.1-283(E)(i). Astudillo argues the trial court erred because he complied with the services

              offered by Fairfax County Department of Family Services as best as he could and there was no

              evidence of continuing domestic violence. Upon reviewing the record and briefs of the parties, we

              conclude this appeal is without merit. Accordingly, we summarily affirm the decision of the trial

              court. See Rule 5A:27.

                     Astudillo does not challenge the trial court’s decision to terminate his rights pursuant to

              Code § 16.1-283(E)(i). This finding was supported by the evidence that Astudillo’s parental rights

              to his other child were terminated in 2012. Because Astudillo does not challenge the trial court’s


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
decision to terminate his residual parental rights under subsection (E), the issue of whether

termination was warranted pursuant to subsections (B) and (C) is rendered moot. See Fields v.

Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (termination of

parental rights upheld under one subsection of Code § 16.1-283 forecloses need to consider

termination under alternative subsections).

       The trial court’s decision is summarily affirmed. See Rule 5A:27.

                                                                                                Affirmed.




                                                 -2-